Citation Nr: 0429532	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-17 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an extended period of eligibility in which to 
receive vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

It appears from the currently available records that the 
veteran had active military service from September 1967 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 determination of the Vocational 
Rehabilitation and Counseling Office (VR&C) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  At that time, the VR&C found that the veteran did 
not qualify for an extension of Chapter 31 benefits under the 
Vocational Rehabilitation Program due to his continued 
withdrawal from school without permission, and his 
unsuccessful completion of five classes he was instructed to 
complete by December 31, 2002.

In his May 2003 substantive appeal, the veteran requested to 
be scheduled for a hearing at the RO before a Veterans Law 
Judge.  However, in a March 2004 signed statement, he 
withdrew his hearing request.  Therefore, the Board is of the 
opinion that all due process requirements were met regarding 
the veteran's hearing request.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the claimant as to any information and evidence 
needed to substantiate and complete a claim, and as to what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

The record reflects that, in September 1996, the RO granted 
service connection and a 30 percent disability evaluation for 
post-traumatic stress disorder (PTSD).  In reaching its 
determination, the RO considered findings of an August 1996 
VA examination.  The veteran's other service-connected 
disabilities include residuals of a fracture of the left 
mandible, and diffuse pulmonary parenchymal disease with 
histoplasmosis, both evaluated as non-compensable. 

In a lengthy January 2003 counseling record - narrative 
report, a VA counseling psychologist noted that the veteran 
started an Individualized Written Rehabilitation Plan (IWRP 
program) in January 1996 with a goal of receiving his 
bachelor of science degree in engineering at the University 
of Wyoming.  He received a 9-month restoration of Chapter 34 
benefits in November 1999, and an extension of an additional 
8 months of Chapter 31 benefits in May 2001, and was allowed 
to extend his anticipated completion date through August 
2003.  It was noted that the veteran's serious personal 
problems included his wife's severe illness, whch resulted in 
her being diagnosed as clinically "brain dead".  

In an undated memorandum to a VA vocational rehabilitation 
counselor, a VA psychiatrist recommended that the veteran 
drop some or all of the classes in which he was enrolled.  
The VA physician said that the veteran currently experienced 
emotional difficulties associated with his service-connected 
PTSD, and had become a "virtually dysfunctional" student.  
According to the psychiatrist, the veteran said he wanted to 
try a bit longer before making a decision, in the hopes that 
treatment would alleviate the situation, and the VA doctor 
concurred.

Also in the file is a June 2002 written statement from a VA 
psychologist indicating that the veteran started treatment in 
April 2002, with the primary issue being his poor school 
performance in his engineering classes.  It was noted that 
the veteran's State vocational rehabilitation counselor 
referred the veteran to the psychologist.  The complexity of 
the veteran's case was noted and the VA psychologist said he 
reviewed the results of intelligence tests performed by the 
Wyoming Department of Vocational Rehabilitation, which 
essentially found no evidence of impaired intellectual 
ability or psychological reasons for the veteran's difficulty 
with school material.  Intelligence tests results placed the 
veteran in the "Superior" intellectual ability range.  VA 
administered further tests that showed the veteran's memory 
abilities were unimpaired and consistent with his 
intellectual functioning.  The VA psychologist concluded 
that, while the veteran generally functioned in the superior 
intellectual range and in memory abilities, his mathematics 
ability was significantly weaker and much lower than one 
would expect given his intellectual ability.  In the VA 
psychologist's opinion, the veteran had a "Mathematics 
Disorder," based upon his mathematics ability being 
significantly lower than expected.

In an October 2002 psychological consultation report, G.D.-
M., a clinical psychologist, indicated that she examined the 
veteran and reviewed specific medical records.  She found no 
obvious indications of any disorder that might be currently 
affecting the veteran's school performance.  

In his February 2003 notice of disagreement with the VR&C's 
determination, the veteran argued, in pertinent part, that in 
November 1999 he experienced a personal tragedy and, during 
2001, he underwent five major surgeries that affected his 
ability to complete his engineering class work.  He said he 
experienced some emotional problems and, in the spring of 
2002, began to meet with a psychologist t the VA hospital in 
Cheyenne, Wyoming.  Memory tests were administered at that 
time.  The veteran indicated that in the fall of 2002 he met 
with a private psychologist, G. D. M., in Laramie, Wyoming.

The veteran's compensation and pension claims file is not 
currently associated with his vocational rehabilitation 
folder.  The Board believes it would be helpful for the RO to 
associate the veteran's claims file with his vocational 
rehabilitation folder and then obtain any specified records 
not in the file prior to appellate consideration of his 
claim.

Furthermore, it would appear that the veteran has not 
undergone VA psychiatric examination since September 1996.  
Thus, in the interest of due process and fairness, the Board 
believes he should be afforded a new VA examination to 
determine whether the veteran's service-connected PTSD 
provides a serious impairment or handicap in his quest for an 
engineering degree.

Additionally, a March 2004 memorandum in the file indicates 
that the veteran provided the RO with a temporary address in 
Texas and said he would contact the RO when he returned to 
Wyoming.  It was also noted that his appeal of the denial of 
his vocational rehabilitation benefits should be reactivated.  
The RO may need to clarify whether the veteran has returned 
to Wyoming or whether his claims folder should be transferred 
to another RO, e.g., an RO in Texas.

Finally, it is not entirely clear as to whether the 
provisions of the VCAA apply to claims for Chapter 31 
benefits.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 
(2002) (VCAA does not apply to waiver of recovery of 
overpayment of improved death pension claims under chapter 
53, title 38, United States Code).  Still, the broad 
definition of "claimant" in 38 U.S.C.A. § 5100 (West 2002) 
suggests that the VCAA might well apply to vocational 
rehabilitation claims.  Since the heightened duty to assist 
under the VCAA would only benefit the veteran, the Board will 
consider it applicable to this claim.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Here, the record reflects that the 
VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should obtain the veteran's C&P claims 
file, and associate it with his vocational 
rehabilitation folder.

3.	The RO should contact the veteran and request 
that he provide his current mailing address.  
He should be requested to indicate whether he 
wishes to have his claims and vocational 
rehabilitation files transferred from the 
Cheyenne RO and, if so, to what RO.  He should 
also be asked to indicate where he preferred 
to be scheduled for a VA examination, e.g., in 
Wyoming or in Texas.

4.	 The RO should contact the veteran ask that he 
provide the names and addresses of all medical 
care providers who have treated him for 
surgical procedures or emotional difficulties 
since 2000.  After securing the necessary 
releases, the RO should obtain those records 
that were not previously secured.  Of 
particular interest are any reports of 
treatment and evaluation at the Mental Hygiene 
Clinic at the VA Medical Center in Cheyenne, 
Wyoming, for the period since April 2002, and 
any treatment records from Gay Deitrich 
McClain, a psychologist, in Laramie, Wyoming, 
since 2002, if not currently associated with 
the claims and vocational rehabilitation 
files.

5.	Then, the RO should schedule the veteran for a 
VA psychiatric examination for the purpose of 
determining the current severity and extent of 
impairment attributable to his service-
connected PTSD.  All indicated tests and 
studies should be conducted and all clinical 
manifestations should be reported in detail.  
Based upon the examination and a review of the 
record, the physician should offer an opinion 
as to the extent to which the veteran's 
service-connected PTSD interferes with his 
ability to complete his college classes and 
engineering degree.  The pertinent facts 
regarding the veteran's medical history, 
education, educational and employment history, 
social adjustment, and current behavior and 
health should be set forth.  In addition, 
based upon a review of the record and the 
examination, the examiner should assign a 
score on the Global Assessment of Functioning 
(GAF) scale consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (4th 
ed. 1994), and explain what the assigned score 
represents.  The examiner is particularly 
asked to address the opinions expressed by the 
VA psychologist in the report dated June 28, 
2002, by Dr. G. D-M, in her psychological 
consultation report dated October 7, 2002, and 
by a VA counseling psychologist in the 
Counseling Record - Narrative Report dated 
January 10, 2003.  A rationale should be 
provided for all opinions offered.  The 
veteran's claims file and vocational 
rehabilitation folder should be made available 
to the examiner for review before the 
examination, and the examiner is requested to 
note in the examination report whether these 
records were reviewed.

6.	Then, a VA counseling psychologist should 
provide an assessment of the veteran after 
reviewing the additional pertinent information 
in the claims file and vocational 
rehabilitation file.  A determination should 
be made as to whether the veteran should be 
granted an extended period of eligibility in 
which to receive Chapter 31 vocational 
rehabilitation training.  Any further 
interview and testing of the veteran deemed 
necessary should be arranged.  In particular, 
the psychologist should consider the latest 
medical evidence and any additional evidence 
submitted by the veteran.

7.	Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to an extended 
period of eligibility in which to receive 
vocational rehabilitation under the provisions 
of Chapter 31, Title 38, United States Code--
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the May 2003 statement of the 
case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



